Name: 93/552/Euratom: Commission Decision of 1 October 1993 establishing the standard document for the supervision and control of shipments of radioactive waste referred to in Council Directive 92/3/Euratom
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  organisation of transport;  transport policy;  electrical and nuclear industries;  health
 Date Published: 1993-10-29

 Avis juridique important|31993D055293/552/Euratom: Commission Decision of 1 October 1993 establishing the standard document for the supervision and control of shipments of radioactive waste referred to in Council Directive 92/3/Euratom Official Journal L 268 , 29/10/1993 P. 0083 - 0109 Finnish special edition: Chapter 15 Volume 13 P. 0055 Swedish special edition: Chapter 15 Volume 13 P. 0055 COMMISSION DECISION of 1 October 1993 establishing the standard document for the supervision and control of shipments of radioactive waste referred to in Council Directive 92/3/Euratom(93/552/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Directive 92/3/Euratom of 3 February 1992 on the supervision and control of shipments of radioactive waste between Member States and into and out of the Community (1), and in particular Article 20 thereof, Whereas by virtue of Directive 92/3/Euratom the Commission is required to establish a standard document; Whereas that Directive applies not only to shipments of radioactive waste between Member States but also to imports into and exports out of the Community of such waste and to its transit through the Community from a third country to another third country; Whereas under certain circumstances an application may be sent in respect of more than one shipment; Whereas it is appropriate to include all these cases in a uniform document, with a number of sections reflecting the various cases envisaged by the Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee instituted under Article 19 of that Directive, HAS ADOPTED THIS DECISION: Article 1 The standard document contained in the Annex shall be used in respect of any shipments of radioactive waste between Member States or into and out of the Community within the scope of Directive 92/3/Euratom. Article 2 The standard document must be completed in accordance with the notes contained in its different sections. Article 3 1. The standard document shall be printed in black ink on white paper, weighing at least 40 grams per square metre, and its strength should be such that in normal use it does not easily tear or crease. 2. The standard document shall measure 210 by 297 mm (A4) with a maximum tolerance as to length of 5 mm less and 8 mm more. 3. Member States may require that the forms show the name and address of the printer or a mark enabling the printer to be identified. They may also make private printing of the forms conditional on prior approval. Article 4 Member States shall take the measures necessary to comply with this Decision not later than 1 January 1994. Article 5 This Decision is addressed to the Member States. Done at Brussels, 1 October 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 35, 12. 2. 1992, p. 24. ANNEX STANDARD DOCUMENT FOR THE SUPERVISION AND CONTROL OF SHIPMENTS OF RADIOACTIVE WASTE (DIRECTIVE 92/3/EURATOM) SECTION 1 Registration No: (to be completed by the authorities responsible for issuing the shipment authorization) STANDARD DOCUMENT FOR MONITORING RADIOACTIVE WASTE SHIPMENTS (DIRECTIVE 92/3/EURATOM) APPLICATION FOR SHIPMENT AUTHORIZATION NOTE The applicant must complete boxes 1 to 16 and must then send the entire standard document (sections 1 to 5) to the competent authorities of his country, who are responsible for issuing the authorization for the radioactive waste shipment. The applicant is the following, depending on the type of shipment (see box 1): Type A: Shipment between Member States - the holder of the radioactive waste; Type B: Import into the Community - the consignee of the radioactive waste; Type C: Export from the Community - the holder of the radioactive waste; Type D: Transit through the Community - the person responsible for the shipment in the Member State by way of which the waste enters the Community. Section 1 accompanies the waste as it is shipped, as do sections 3 and 4. 1 Type of shipment (tick the appropriate box) Type A: Shipment between Member States Type B: Import into the Community Type C: Export from the Community Type D: Transit through the Community 2 Application for authorization for (tick the appropriate box) a single shipment several shipments Number of shipments planned: Planned period of execution: 3 (Box to be completed for shipment(s) between Member States via one or more third countries.) Frontier post of exit from the Community: Frontier post of entry to third country (first country crossed): Frontier post of exit from third country (last country crossed): Frontier post of return to the Community: (These frontier posts must be identical for all shipments covered by the application unless otherwise agreed by the competent authorities.) 4 Holder (trade name): Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 5 (Box to be completed if the information to be entered differs from that in box 4.) Place where the waste is held: Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: Section 1 page 2 6 Nature of the waste: Physico-chemical characteristics: Main radionuclides: Maximum alpha activity/package: (GBq) Maximum beta/gamma activity/package: (GBq) 7 Total alpha activity: (GBq) Total activity beta/gamma: (GBq) Total number of packages: Total net weight of waste: (kg) Total gross weight: (kg) Total volume (optional) (These values are estimates if the application relates to several shipments.) Model of packages containing the waste (e.g. plastic bags, metal drums 200 l, ISO transport container, etc.): Means of identification of the packages (if labelling is used, annex examples) 8 Other hazard categories (tick any appropriate box/boxes) Category 1 Explosive substances Category 2 Gas: compressed, liquefied or dissolved under pressure Category 3 Inflammable liquids Category 4 4.1. Inflammable solids 4.2. Substances liable to spontaneous combustion 4.3. Substances which, on contact with water, give off inflammable gases Category 5 5.1. Oxidizing substances 5.2. Organic peroxides Category 6 6.1. Toxic substances 6.2. Substances liable to provoke disgust or infection Category 8 Corrosive substances Category 9 Various dangerous substances 9 Type of activity giving rise to the waste (e.g. medical, research, industrial nuclear industry or other activity to be specified) 10 Purpose of the shipment (tick the appropriate box) Return of waste resulting from retreatment of irradiated fuel Treatment and/or packaging of waste Return of waste after treatment and/or packaging Interim storage Return after interim storage Final disposal Other purposes (to be specified) Section 1 page 3 11 Proposed form of transport (road, rail, sea, air, inland waterway) Point of departure Point of arrival Proposed carrier 1 2 3 4 5 12 Ordered list of countries involved in the shipment (the first country is that where the waste is held and the last the country of destination) 1 3 5 7 2 4 6 8 13 Consignee (trade name): Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 14 (Box to be completed if the information to be entered differs from that in box 13) Place of destination of the waste Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 15 Applicant (trade name): Person responsible: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 16 In accordance with the provisions of Directive 92/3/Euratom, I hereby: (i) apply for authorization to make the shipment(s) of radioactive waste described above; (ii) certify that the information provided above is correct to the best of my knowledge and that the shipment(s) will be carried out in accordance with all the relevant statutory provisions; (iii) (Where the shipment is of type A or C) - undertake to take back the waste if the shipment(s) cannot take place or if the conditions for shipment cannot be fulfilled (*), (Where the shipment is of type B or D) - attach hereto a declaration by the holder of the radioactive waste established in the third country that he will take back the waste if the shipment(s) cannot take place or if the conditions for shipment cannot be fulfilled (*). (Date and place) stamp (Signature) (*) Only one of the asterisked statements can apply: delete whichever is inapplicable. SECTION 2 Registration No: (to be completed by the authorities responsible for issuing the shipment authorization) STANDARD DOCUMENT FOR MONITORING RADIOACTIVE WASTE SHIPMENTS (DIRECTIVE 92/3/EURATOM) APPROVAL BY THE COMPETENT AUTHORITIES CONSULTED NOTE 1. The competent authorities responsible for issuing the authorization for the radioactive waste shipment should complete boxes 17 and 18 immediately on receipt of the application and enter the registration number at the top of each section of the standard document. They should then make sufficient copies of section 2 to send to any other competent authorities whose approval is required for the shipment(s) to be authorized ('the competent authority consulted'). For each competent authority to be consulted, box 19 should be completed on a copy of section 2; that copy of section 2, together with a copy of section 1, should be sent to the competent authority to be consulted named therein. 2. The competent authority consulted should make any necessary additional entries in box 19 and should give the application due consideration. Within two months from the date of receipt it should complete box 20 and return the original copy of section 2 to the competent authority responsible for issuing the authorization. An extension of up to one month in the time required to consider an application may be requested by the competent authority consulted. Failure to complete and return the form by the due time shall be taken as deemed approval of the shipment application, subject to Article 6 (4) of Directive 92/3/Euratom. 17 Competent authorities responsible for issuing the shipment authorization Depending on the type of shipment, these authorities are: Type A: the authorities of the country of origin; Type B: the authorities of the country of destination; Type C: the authorities of the country of origin; Type D: the authorities of the Member State by way of which the waste enters the Community. Name of the competent authorities: Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 18 Date of registration of the application: stamp (signature) 19 Competent authorities of the country consulted Country: Country of origin of transit of destination Name of the competent authorities: Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: Section 2 page 2 20 Approval of the shipment application by the authorities of the country consulted Yes (conditions if any) No (reason for the refusal) Conditions if any or Reason for the refusal (Date and place) Stamp (Signature) SECTION 3 Registration No: (to be completed by the authorities responsible for issuing the shipment authorization) STANDARD DOCUMENT FOR MONITORING RADIOACTIVE WASTE SHIPMENTS (DIRECTIVE 92/3/EURATOM) SHIPMENT AUTHORIZATION NOTE The competent authorities responsible for issuing the shipment authorization: 1. complete this section, bearing in mind, when filling in box number 22, that the maximum period of validity for the authorization is three years; 2. send it to the applicant together with the other sections necessary for the procedure (that is, sections 1, 3, 4 and 5); 3. send copies of this section to the other competent authorities consulted. 21 Competent authorities responsible for issuing the shipment authorization Depending on the type of shipment, these authorities are: Type A: the authorities of the country of origin; Type B: the authorities of the country of destination; Type C: the authorities of the country of origin; Type D: the authorities of the Member State by way of which the waste enters the Community. Name of the competent authorities: Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 22 Authorization Yes Valid for a single shipment No Valid for several shipments Date of expiry of the authorization: 23 Sequential list of the countries involved in the shipment (the first country is that where the waste is held and the last the country of destination) Country Conditions Country Conditions Yes No Yes No 1 5 2 6 3 7 4 8 24 List of conditions (indicating the country imposing the conditions and any references to attached documents) Reason for the refusal Section 3 page 2 25 The decision adopted and recorded in this section has been reached in accordance with the provisions of Directive 92/3/Euratom The competent authorities consulted are informed that the authorization for radioactive waste shipment has been granted or refused. (Date and place) Stamp (Signature of the person responsible) N.B. 1. This authorization in no way diminishes the responsibility of the holder, carrier, owner, consignee or any other physical or legal person involved in the shipment. 2. The wastes shipped must be accompanied by sections 1, 3 and 4, duly completed. SECTION 4 Registration No: (to be completed by the authorities responsible for issuing the shipment authorization) STANDARD DOCUMENT FOR MONITORING RADIOACTIVE WASTE SHIPMENTS (DIRECTIVE 92/3/EURATOM) LIST OF PACKAGES NOTE This list must be completed by the holder of the radioactive waste before each shipment (even if the authorization relates to several shipments). Like sections 1 and 3 of the standard document, it accompanies the waste while it is being shipped. It is then attached to the acknowledgement of receipt. 26 Holder (trade name): Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 27 The authorization covers a single shipment several shipments Serial number of the shipment: 28 Nature of the waste: Physico-chemical characteristics: Main radionuclides: Maximum alpha activity/package: (GBq) Maximum beta/gamma activity/package: (GBq) Model of packages containing the waste (e.g. plastic bags, metal drums of 200 litres' capacity, ISO transport containers, etc.): 29 Total alpha activity: (GBq) Total beta/gamma activity: (GBq) Total number of packages: Total net weight of the waste: (Kg) Total gross weight: (Kg) Total volume (optional): 30 Identification of the packages containing the waste (identification number of each package, gross weight (Kg)/package, net weight (Kg)/package, activity (GBq)/package) See attached list (if the space provided above is inadequate), or (if preferred) the attached document containing the abovementioned data. 31 Date of dispatch: I hereby certify that the information provided in this section (and the attached list) is correct to the best of my knowledge. (Date and place) Stamp (Signature of the holder) SECTION 5 Registration No: (to be completed by the authorities responsible for issuing the shipment authorization) STANDARD DOCUMENT FOR MONITORING RADIOACTIVE WASTE SHIPMENTS (DIRECTIVE 92/3/EURATOM) ACKNOWLEDGEMENT OF RECEIPT OF THE WASTE NOTE This section must be filled in by the consignee, any necessary additions being made by the applicant. However, a consignee located outside the European Community may acknowledge receipt of the waste by means of a declaration separate from the standard document. Depending on whether the authorization is for one or several shipments, the procedure to be adopted is as follows. Authorization for a single shipment 1. Shipment of type A or B Within 15 days of receiving the waste, the consignee must complete boxes 32, 33 and 35, and submit sections 4 and 5 to the competent authorities of the Member State of destination. The competent authorities of the Member State of destination then forward copies of sections 4 and 5 to the other competent authorities consulted (and, where appropriate, the original of these two sections to the competent authorities which issued the authorization). For shipments between Member States, the competent authorities of the Member State of origin must send a copy of the acknowledgement of receipt to the holder. 2. Shipment of type C or D The applicant must ensure that the consignee located outside the European Community sends him section 4 and section 5 with boxes 32 to 35 duly completed immediately on receipt of the waste. Section 5 may be replaced by a declaration on the part of the consignee providing at least the information contained in boxes 34 and 35. Within 15 days after receipt of the waste, the applicant must forward section 4, section 5 (if the consignee did not use section 5, the applicant must complete it with the exception of box 34) and, where applicable, the consignee's declaration, to the competent authorities which issued the authorization. These authorities must then send copies of sections 4 and 5, and, where applicable, the consignee's declaration, to the other competent authorities consulted. Authorization for several shipments 1. Shipment of type A or B The consignee completes boxes 32, 33 and 35 of section 5 after each shipment (having made several copies of a blank section 5 for this purpose) and submits this section direct to the competent authorities which issued the authorization. He attaches the section 4 relating to the same shipment. Section 5 page 2 2. Shipment of type C or D The applicant must ensure that after each shipment the consignee located outside the European Communities completes boxes 32 to 35 on a copy of a blank Section 5 and returns it to him together with the appropriate section 4. The applicant must complete box 36 of section 5 and forward sections 4 and 5 to the authorities which issued the authorization. 3. Shipments of all types When all the shipments covered by an authorization have been carried out, the final acknowledgement of receipt is completed and submitted as if the authorization were valid for a single shipment only (see above) except that: - it is stated in box 33 of section 5 that the shipment in question is the last shipment covered by the authorization; - any declaration made by a consignee located outside the European Communities must state that all the waste covered by the shipping authorization has indeed arrived; - to provide an overview, the sections 4 for each of the shipments covered by the authorization must be attached to the final acknowledgement of receipt. Section 5 page 3 32 Consignee (trade name): Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: Place where the waste is held: Contact person: Mr/Ms Address: Post code: Town: Country: Tel.: Fax: Telex: 33 Authorization granted for: A single shipment Several shipments Serial number of shipment: Last shipment covered by the authorization: Yes No 34 To be completed for shipments of type C or D only: (this item may be replaced by a separate declaration) Frontier post of entry to the third country of destination: Country: Post: 35 Date of receipt of the waste: Date of dispatch of the acknowledgement of receipt together with section 4: depending on the type of shipment, the acknowledgement of receipt must be sent: - type A or B: to the competent authorities of the Member State of destination, - type C or D: to the applicant (type C: to the holder; type D: to the person responsible for the shipment in the Member State by way of which the waste enters the Community). I hereby certify that the information provided above is correct to the best of my knowledge. Stamp (Signature of the consignee) Section 5 page 4 36 For shipments of type C or D only: Forwarding by the applicant of the acknowledgement of receipt and, where appropriate, the consignee's declaration (see note below) to the authority which issued the authorization: Date of forwarding of the acknowledgement of receipt (together with section 4): Frontier post of exit from the Community: Country: Post: Stamp (Signature of the applicant) NB: 1. A consignee located outside the European Communities may acknowledge receipt of the waste by means of a declaration or certificate providing at least the information contained in boxes 32 to 35. 2. The competent authorities which receive the original acknowledgement of receipt must send copies of it to the other competent authorities. 3. The originals of sections 4 and 5 must be sent finally to the competent authority which issued the authorization. 4. For shipments between Member States, the competent authorities of the Member State of origin must send a copy of the acknowledgement of receipt to the holder.